959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny Lee HENSLEY, Plaintiff-Appellant,v.John WIGGINTON;  William Seabold;  Willard McClain;  CaptainBarnett;  M.L. Rishi;  Carolyn Holloman,Defendants-Appellees.
No. 91-6279.
United States Court of Appeals, Sixth Circuit.
March 27, 1992.

Before KENNEDY and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Danny Lee Hensley appeals the district court's judgment granting summary judgment for the defendants in this 42 U.S.C. § 1983 prisoner civil rights case.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Hensley claimed that the defendants denied him medical care in the summer of 1990 when he complained of neck pain.   The defendants are the Secretary of the Corrections Cabinet, the warden, deputy warden, and corrections captain of the Kentucky State Penitentiary, and a doctor and nurse at that prison.   The defendants are sued in their individual and official capacities.   Hensley requested damages.


3
The magistrate judge recommended that summary judgment be granted for the defendants.   After considering the objections to the magistrate judge's report and giving the case de novo review, the district court granted summary judgment for the defendants.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976).


4
Hensley raises the same argument on appeal.


5
Upon consideration, we conclude that the district court correctly granted summary judgment for the defendants.   Accordingly, for the reasons stated in the district court's memorandum opinion and order dated October 18, 1991, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.